IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


REL CHARLES ALTON DOCKERY, PRO : No. 69 MM 2014
SE IN VIVUS,                    :
                                :
               Petitioner       :
                                :
                                :
           v.                   :
                                :
                                :
COMMONWEALTH OF                 :
PENNYSYLVANIA [SIC] CORPORATION :
DELAWARE COUNTY 32 JUDICIAL     :
DISTRICT COURT OF COMMON PLEAS :
DELAWARE COUNTY IT'S [SIC]      :
ESQUIRE CHRISTOPHER J.          :
DIROSATO, ASST DA


                                       ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2014, the Application for Leave to File Original

Process is GRANTED, and the “Petition for Writ of Mandamus/Prohibitions [sic]” is

DENIED.